UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                  :
 UNITED STATES OF AMERICA
                                  :         INFORMATION
           - v. -
                                  :         21 Cr.   175
 RAHN+BODMER CO.,
                                  :

                Defendant.        :

- - - - - - - - - - - - - - - - x

                               COUNT ONE
                             (Conspiracy)

          The United States Attorney charges:

                         Rahn+Bodmer Co.

          1.   At all times relevant to this Information:

               a.   RAHN+BODMER CO. (“R+B”), the defendant, was

a private bank located in Switzerland that provided private

banking, asset management, and other services to individuals and

entities around the world, including U.S. taxpayers in the

Southern District of New York.

               b.   R+B was structured as a partnership, which

included five general partners who had both managerial and

client service responsibilities (the “General Partners”).

               c.   R+B employed client advisors, who provided

advice to, and opened and maintained accounts for, clients of
R+B.

                  Obligations of U.S. Taxpayers
           With Respect to Foreign Financial Accounts

          2.   At all times relevant to this Information:

               a.   U.S. citizens and residents who had income

in any one calendar year in excess of a threshold amount (“U.S.

taxpayers”) were required to file a U.S. Individual Income Tax

Return, Form 1040 (“Form 1040”), for that calendar year with the

Internal Revenue Service (“IRS”).   On the Form 1040, U.S.

taxpayers were obligated to report their worldwide income,

including income earned in foreign bank accounts.

               b.   U.S. taxpayers also had an obligation to

report to the IRS on Schedule B of the Form 1040 whether they

had a financial interest in, or signature authority over, a

financial account in a foreign country during the relevant

calendar year by checking “Yes” or “No” in the appropriate box

and identifying the country where such account was maintained.

               c.   In addition, U.S. taxpayers who had a

financial interest in, or signature or other authority over, one

or more financial accounts in a foreign country with an

aggregate value of more than $10,000 at any time during a

particular calendar year were required to file with the

Department of Treasury a Report of Foreign Bank and Financial


                                2
Accounts, FinCEN Form 114 (the “FBAR,” formerly known as Form TD

F 90-22.1) on or before June 30 of the following year.    In

general, the FBAR required that the U.S. taxpayer filing the

form identify the financial institution with which the financial

account was held, the type of account (either bank, securities,

or other), the account number, and the maximum value of the

account during the calendar year for which the FBAR was being

filed.

               d.   The regulations relating to the required

disclosure of foreign bank accounts specifically precluded U.S.

taxpayers from having foreign accounts nominally held by sham

corporate structures as a means of avoiding disclosure.

Specifically, as set forth in Title 31, Code of Federal

Regulations, Section 1010.350(e)(3):

     A United States person that causes an entity, including
     but not limited to a corporation, partnership, or trust,
     to be created for a purpose of evading this section
     [requiring   generally   the   disclosure   of   offshore
     financial accounts containing over $10,000 and over
     which a U.S. taxpayer has signature or other authority]
     shall have a financial interest in any bank, securities,
     or other financial account in a foreign country for which
     the entity is the owner of record or holder of legal
     title.

          3.   As used in this Information, “undeclared account”

refers to a financial account held or beneficially owned by an

individual subject to U.S. tax and maintained in a foreign

                                3
country that has not been reported by the individual account

holder or beneficial owner to the U.S. government on a Form 1040

or FBAR as required.

                      Overview of the Conspiracy

          4.   From at least in or about 2004 up through and

including in or about 2012, numerous U.S. taxpayer-clients

conspired with R+B, the defendant, and others known and unknown,

to defraud the United States, to conceal from the IRS the

existence of bank accounts held by U.S. taxpayer-clients at R+B

and the income earned in these accounts, to file false tax

returns, and to evade U.S. taxes on income generated in the

undeclared accounts.    At its peak in or around 2007, R+B

conspired with U.S. taxpayer-clients to hide approximately $550

million in assets from the IRS in accounts at R+B.

               Means and Methods of the Conspiracy

          5.   Among the means and methods by which R+B, the

defendant, and its co-conspirators carried out the conspiracy

were the following:

               a.      R+B opened and managed for U.S. taxpayer-

clients accounts at R+B that were not reported to the IRS on

Forms 1040, FBARs, or otherwise, and the income from which was

also not reported to the IRS.

               b.      R+B opened and maintained “numbered” or
                                   4
“pseudonym” accounts for numerous U.S. taxpayer-clients to

ensure that the U.S. taxpayer-clients’ names would not appear on

bank documents relating to their accounts and thereby reduce the

risk that U.S. tax authorities would learn the identities of the

U.S. taxpayer-clients.

               c.   R+B assisted U.S. taxpayer-clients in

opening and maintaining undeclared accounts held in the name of

sham entities, that is, structures that had no business purpose,

in order to conceal the U.S. taxpayer-clients’ beneficial

ownership of the account assets.

               d.   R+B agreed to hold bank statements and other

records relating to accounts of U.S. taxpayer-clients, rather

than send them to the U.S. taxpayer-clients in the United

States, which helped ensure that documents reflecting the

existence of the accounts remained outside the United States and

beyond the reach of U.S. tax authorities.

               e.   R+B allowed U.S. taxpayer-clients and third-

party asset managers to make structured withdrawals by checks

from undeclared accounts in amounts of less than $10,000, in an

attempt to conceal transactions from U.S. authorities.

               f.   R+B offered its clients stored-value debit

cards issued by an independent service provider, which allowed

U.S. taxpayer-clients to use the funds in their undeclared
                                   5
accounts at R+B.

                  g.   R+B permitted several U.S. taxpayer-clients

to make deposits into undeclared accounts through

intermediaries.

                  h.   After Liechtenstein and the United States

signed a Tax Information Exchange Treaty (“TIEA”), under which

Liechtenstein agreed to provide the United States with access to

certain bank and other information needed to enforce U.S. tax

laws, R+B transferred undeclared assets of several U.S.

taxpayer-clients from accounts held in the names of sham

foundations organized under the laws of Liechtenstein to new

accounts held in the names of new sham foundations organized

under the laws of Panama in an effort to further conceal the

U.S. taxpayer-accounts.

                  i.   Following the February 2009 public

announcement of the deferred prosecution agreement between UBS

AG (“UBS”), another Swiss bank, and the United States Department

of Justice, and the fact that Liechtenstein would provide

account records to the IRS, R+B opened sham “escrow accounts”

that facilitated the transfer of undeclared assets of U.S.

taxpayer-clients that had been converted to gold and other

precious metals, to a vault at UBS.    R+B opened the escrow

accounts on behalf of Edgar Paltzer (“Paltzer”), a Swiss
                                   6
attorney and co-conspirator not named as a defendant herein.

                 j.    On occasion, R+B opened accounts for U.S.

taxpayer-clients who were exiting UBS and other Swiss banks, and

allowed these U.S. taxpayer-clients to continue to conceal their

undeclared assets at R+B.

                 k.    R+B helped U.S. taxpayer-clients to

repatriate funds to the United States in a manner designed to

ensure that U.S. authorities did not discover these undeclared

accounts.

                 l.    R+B, through a General Partner and a client

advisor, made regular visits to the United States to solicit,

open, and service undeclared accounts of U.S taxpayer-clients.

                 m.    Various U.S. taxpayer-clients of R+B,

including taxpayer-clients in New York, New York, filed false

Forms 1040 that failed to report their interest in, and income

earned from, their undeclared R+B accounts; evaded income taxes

due and owing; and failed to file FBARs identifying their

undeclared accounts.

                         Statutory Allegations

            6.   From at least in or about 2004 up through and

including in or about 2012, in the Southern District of New York

and elsewhere, R+B, the defendant, together with others known

and unknown, willfully and knowingly did combine, conspire,
                                   7
confederate, and agree together and with each other to defraud

the United States of America and an agency thereof, to wit, the

IRS, and to commit offenses against the United States, to wit,

violations of Title 26, United States Code, Sections 7206(1) and

7201.

          7.   It was a part and an object of the conspiracy

that R+B, the defendant, together with others known and unknown,

willfully and knowingly would and did defraud the United States

of America and the IRS for the purpose of impeding, impairing,

obstructing, and defeating the lawful governmental functions of

the IRS in the ascertainment, computation, assessment, and

collection of revenue, to wit, federal income taxes.

          8.   It was further a part and an object of the

conspiracy that various U.S. taxpayer-clients of R+B, the

defendant, together with others known and unknown, willfully and

knowingly would and did make and subscribe returns, statements,

and other documents, which contained and were verified by

written declarations that they were made under the penalties of

perjury, and which these U.S. taxpayer-clients, together with

others known and unknown, did not believe to be true and correct

as to every material matter, in violation of Title 26, United

States Code, Section 7206(1).

          9.   It was further a part and an object of the
                                8
conspiracy that R+B, the defendant, together with others known

and unknown, willfully and knowingly would and did attempt to

evade and defeat a substantial part of the income tax due and

owing to the United States of America by certain of R+B’s U.S.

taxpayer-clients, in violation of Title 26, United States Code,

Section 7201.

                             Overt Acts

           10.   In furtherance of the conspiracy and to effect

the illegal objects thereof, R+B, the defendant, and others

known and unknown, including R+B General Partners and client

advisors acting within the scope of their employment with R+B,

committed the following overt acts, among others, in the

Southern District of New York and elsewhere:

                 a.   On multiple occasions until in or about

2007, an R+B General Partner (the “R+B General Partner”) met

with a U.S. taxpayer-client in Delray Beach, Florida and New

York, New York, to discuss the U.S. taxpayer-client’s undeclared

account at R+B and to review account statements related to the

account.

                 b.   On or about August 24, 2007, Martin Dunki

(“Dunki”), a R+B client advisor and co-conspirator not named as

a defendant herein, and Paltzer, at the request of a U.S.

taxpayer-client, arranged to transfer approximately $100,000
                                  9
from an undeclared account held by the U.S. taxpayer-client at

R+B to a diamond dealer in New York, New York.

               c.      On or about December 18, 2008, Dunki

arranged to transfer the undeclared assets of two U.S. taxpayer-

clients of R+B from an account at R+B held by a sham

Liechtenstein foundation to a new account held at R+B by a sham

Panamanian foundation.

               d.      On or about April 29, 2009, the R+B General

Partner, a U.S. taxpayer-client of R+B, and Paltzer, met in

Switzerland (the “April 2009 Meeting”) to discuss the future of

the U.S. taxpayer-client’s undeclared account at R+B in light of

the public news that UBS had been investigated by United States

law enforcement authorities for helping U.S. taxpayers maintain

undeclared accounts.    The outcome of the April 2009 Meeting was

that the U.S. taxpayer-client opted to empty his undeclared

account at R+B of its assets by slowly moving the assets out of

Switzerland to Canada and Hong Kong.

               e.      In or about August 2009, as a result of the

investigation of UBS, Dunki, Paltzer, and others known and

unknown, took steps to further conceal the undeclared assets of

several U.S. taxpayer-clients at R+B by using these assets to

purchase gold and other precious metals; causing the gold, other

precious metals, and cash to be transferred into newly opened
                                  10
escrow accounts at R+B in Paltzer’s name; and then depositing

the gold, other precious metals, and cash into a vault rented at

UBS, where they were kept for the benefit of the U.S. taxpayer-

clients.

               f.   On or about May 6, 2010, Dunki had gold

coins delivered to Paltzer to store at a vault at UBS for the

benefit of a U.S. taxpayer-client.

           (Title 18, United States Code, Section 371.)




                                     ________________________
                                     AUDREY STRAUSS
                                     United States Attorney




                               11
 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA

           - v. -

      RAHN+BODMER CO.,

         Defendant.




         INFORMATION

           21 Cr.

     (18 U.S.C. § 371.)




                     AUDREY STRAUSS
            United States Attorney.
